Order entered November 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00329-CR

                EARNEST DEWAYNE CLAYTON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-2027

                                     ORDER

      Earnest Dewayne Clayton appeals his conviction for driving while

intoxicated. In his brief, appellant complains that, among other things, the trial

court erred by failing to file findings of fact and conclusions of law when timely

requested to do so. The clerk’s record confirms that appellant filed a May 5, 2021

request for findings of fact and conclusions of law after the trial court denied his

motion to suppress, as well as a May 26, 2021 motion to enter findings of fact and

conclusions of law.
      We ORDER the Honorable J. Brian Williams, Presiding Judge, County

Court at Law No. 1, Rockwall County, to issue, on or before November 24, 2021,

findings of fact and conclusions of law. See State v. Elias, 339 S.W.3d 667, 674

(Tex. Crim. App. 2011); State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.

2006). If necessary, the judge may review the reporter’s record of the testimony

upon which the original ruling was made to refresh his recollection of the reasons

behind such ruling. See Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App.

1987).

      We ORDER Rockwall County Clerk Jennifer Fogg to file a supplemental

clerk’s record containing the trial court’s findings and conclusions on or before

November 30, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable J. Brian Williams, Presiding Judge, County Court at Law No. 1,

Rockwall County; Dallas County Clerk Jennifer Fogg; and counsel for the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed

or by November 30, 2021, whichever is earlier.


                                             /s/    LANA MYERS
                                                    JUSTICE